—Appeal from a decision of the Workers’ Compensation Board, filed July 1, 1977, which affirmed a referee’s decision and held that claimant’s loss of earning capacity was due solely to a prior accidental injury. The board found "on the credible evidence, that claimant herein did not voluntarily remove himself from the labor market and that his loss of earning capacity is due solely to the accidental injury sustained on July 29, 1969.” There is substantial evidence to sustain the determination of the board. Decision affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Mahoney, P. J., Sweeney, Larkin, Mikoll and Herlihy, JJ., concur.